Mr. Chief Justice Shepard
delivered the opinion of the Court:
This cause came on to be heard on the transcript of the record from the supreme court of the District of Columbia, and on a motion to dismiss, which was argued by counsel.
On consideration whereof, It is now here ordered, adjudged, and decreed by this court that the decree of the said supreme court in this cause be, and the same is hereby, affirmed, with costs, on the authority of Whitney v. Groo, 40 App. D. C. 496.
A petition for the writ of certiorari was denied by the Supreme Court of the United States, December 1, 1914. [235 U. S. 103, 59 L. ed. —, 35 Sup. Ct. Rep. 208.]